Citation Nr: 1045250	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (coronary artery disease) (CAD), to include as secondary 
to service connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1968.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This decision denied service connection for a 
heart disability, to include as secondary to service connected 
diabetes mellitus, type 2.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal (see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  In order to establish 
new presumptions of service connection for those conditions, the 
Department of Veterans Affairs (VA) was required to issue 
regulations through notice and comment rulemaking, which would 
take effect on the date that a final rule was published in the 
Federal Register.  38 U.S.C. § 1116.  On November 20, 2009, to 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims, the 
Secretary directed the Board to stay action on all claims for 
service connection that could not be granted under current law 
but may potentially be granted based on the planned new 
regulations.

On March 25, 2010, the Secretary published in the Federal 
Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to 
establish a presumption of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  75 Fed. Reg. 14,391.  On August 31, 2010, the 
Secretary published in the Federal Register a final rule amending 
38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. 
Reg. 53,202.  The final rule was effective August 31, 2010.  
However, the rule was identified as a major rule and, thus, the 
implementation of the rule was subject to the provisions of the 
Congressional Review Act (CRA).  The CRA requires an agency to 
wait 60 days before implementing a major rule to allow Congress 
the opportunity to review the regulation.  On October 29, 2010, 
the Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions.  The 
memorandum notes that the CRA waiting period for the regulation 
expired on October 30, 2010, and accordingly, the stay of the 
adjudication of the affected claims is lifted effective October 
30, 2010.  

The Veteran is seeking service connection for arteriosclerotic 
heart disease and coronary artery disease, to include as 
secondary to service connected diabetes mellitus.  However, it 
appears that the Veteran's cardiovascular disease may be eligible 
for service connection for ischemic heart disease presumed to 
have developed as a result of exposure to herbicides in Vietnam.  
Further action by the RO is required.  

The RO made inquiries with the Social Security Administration 
(SSA) database in June 2008 and December 2008 to determine 
whether the Veteran received SSA benefits.  Both inquiries 
returned reports that the Veteran was in receipt of monthly SSA 
benefits.   Thereafter, in December 2008, the RO requested the 
Veteran's SSA records pertaining to the award of disability 
benefits.  SSA forwarded the RO's request to the Western Program 
Service Center (PSC) in January 2009.  In February 2009, the 
Western PSC responded that they did not have any disability 
records for the Veteran in their office.

Such SSA records may be of significant probative value in 
determining whether service connection for a heart disability may 
be granted in this case.  Records pertaining to the award of such 
benefits by the SSA have not been associated with the record 
certified for appellate review.  As the Court of Appeals for 
Veterans Claims (Court) held in Lind v. Principi, 3 Vet. App. 
493, 494 (1992), the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the SSA, 
when the VA has notice of the existence of such records.  The 
Board finds the RO's request to SSA was proper; however, because 
the RO was unable to obtain any of the above records, the Veteran 
should have been notified accordingly.  See 38 C.F.R. § 3.159(e).  
There is no correspondence providing notice to the Veteran 
associated with the claims file.

The Board notes that the Veteran has not been provided a VA 
medical examination and opinion to assess the current nature and 
etiology of his claimed heart disease.  Assistance to be provided 
by VA includes obtaining a medical examination or opinion when 
such is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Here, private treatment records show a current medical diagnosis 
of coronary artery disease, but there is insufficient evidence to 
determine whether current heart disease is related to service.  
Consequently, a VA examination to obtain a medical opinion is 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to VA Training Letter (TL) 
10-04, dated September 28, 2010, the RO 
should undertake development of the issue 
of service connection for ischemic heart 
disease as a result of exposure to 
herbicides.

2.  The AMC/RO should attempt to obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon concerning that claim.  All 
records received by the AMC/RO must be 
added to the claims file.  If the search 
for such records is unsuccessful, 
documentation to that effect must be added 
to the claims file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for cardiovascular since his 
separation from service.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of his 
current heart disability.  All indicated 
tests and studies are to be performed, and 
a comprehensive social, and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should express an opinion regarding the 
likely etiology of the Veteran's heart 
disability, and specifically whether the 
heart disability related to exposure to 
herbicides in service.  The physician must 
explain the rationale for all opinions 
given.

5.  Thereafter, the RO should readjudicate 
the Veteran's claim for entitlement to 
service connection for a heart disability.  
If the determination remains unfavorable 
to the Veteran, he must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
Then, if indicated, this case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

